Name: Commission Regulation (EEC) No 1251/81 of 11 May 1981 introducing a derogation from Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of export and import licences and advance-fixing certificates for oils and fats in relation to the export of olive oil to Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126/6 Official Journal of the European Communities 12 . 5 . 81 COMMISSION REGULATION (EEC) No 1251 /81 of 11 May 1981 introducing a derogation from Regulation (EEC) No 2041 /75 on special detailed rules for the application of the system of export and import licences and advance-fixing certificates for oils and fats in relation to the export of olive oil to Poland THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, By way of derogation from Article 6 (3) of Regulation (EEC) No 2041 /75, export licences for products falling under tariff subheading 15.07 A II b) of the Common Customs Tariff issued under the conditions listed in Article 2 shall be valid from the actual day of issue until the end of September 1981 . Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 20 (3) thereof, Article 2 Whereas, at a meeting held in Luxembourg on 1 and 2 December 1980 , the European Council decided to facilitate the purchase by Poland of certain quantities of agricultural products, including a quantity of olive oil , in the Community ; 1 . The following conditions shall apply for the issue of licences for the export of the products referred to in Article 1 to Poland : (a) advance fixing of the refund shall be compulsory ; (b) in box 13 of the licence application and of the licence itself one of the following entries shall be made : Whereas Commission Regulation (EEC) No 2041 /75 (3), as last amended by Regulation (EEC) No 1551 /80 (4), specifies that export licences with advance fixing of the refund shall be valid from the day of issue until the end of the second month following that of issue ; whereas, in order to facilitate the export to Poland during the next few months of a certain quan ­ tity of olive-residue oil , a derogation should be made from Regulation (EEC) No 2041 /75 extending the period of validity of licences for exports to Poland ;  'Pologne ,  'Polen ',  Tlotaovia',  'Poland',  'Polonia' ; Whereas, for the sake of administrative efficiency, a number of specific conditions should be laid down in the issue of licences for the export to Poland of olive oil of subheading 15.07 A II b) of the Common Customs Tariff ; (c) the licence entails an obligation to export the products concerned to Poland . 2 . The Member States concerned shall , without delay, notify all export licence application referred to in paragraph 1 , indicating the quantities to which each application refers . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 3 (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 OJ No L 360, 31 . 12 . 1980 , p . 16 . This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. ( 3) OJ No L 213, 11 . 8 . 1975, p . 1 . (&lt;) OJ No L 153 , 21 . 6 . 1980, p . 21 . 12. 5 . 81 Official Journal of the European Communities No L 126/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1981 . For the Commission Poul DALSAGER Member of the Commission